Title: From George Washington to the United States Senate, 22 August 1789
From: Washington, George
To: United States Senate

 

[New York, 22 August 1789]

To conciliate the powerful tribes of Indians in the southern district, amounting probably to fourteen thousand fighting men, and to attach them firmly to the United States, may be regarded as highly worthy of the serious attention of government.
The measure includes, not only peace and security to the whole southern frontier, but is calculated to form a barrier against the Colonies of an European power, which, in the mutations of policy, may one day become the enemy of the United States. The fate of the southern States therefore, or the neighbouring Colonies, may principally depend on the present measures of the Union towards the southern Indians.
By the papers which have been laid before the Senate it will appear that in the latter end of the year 1785 and the beginning of 1786, treaties were formed by the United States with the Cherokees, the Chickasaws and Choctaws. The report of the Commissioners will show the reasons why a treaty was not formed at the same time with the Creeks.
It will also appear by the papers that the States of North Carolina and Georgia, protested against said treaties, as infringing their legislative rights, and being contrary to the Confederation. It will further appear by the said papers, that the treaty with the Cherokees has been entirely violated by the disorderly white people on the frontiers of North Carolina.
The opinion of the late Congress respecting the said violation, will sufficiently appear, by the proclamation which they caused to be issued on the first of September 1788.
By the public newspapers it appears that on the 16th of June last, a truce was concluded with the Cherokees by Mr John Steele on behalf of the State of North Carolina, in which it was stipulated that a treaty should be held as soon as possible, and that in the mean time all hostilities should cease on either side.
As the Cherokees reside principally within the territory claimed by North Carolina, and as that State is not a member of the present Union, it may be doubted whether any efficient measures in favor of the Cherokees could be immediately adopted by the general Government.

The Commissioners for negotiating with the Southern Indians may be instructed to transmit a message to the Cherokees, stating to them, as far as may be proper, the difficulties arising from the local claims of North Carolina, and to assure them that the United States are not unmindful of the treaty at Hopewell, and as soon as the difficulties which are at present opposed to the measure, shall be removed, the Government will do full Justice to the Cherokees.
The distance of the Choctaws and Chickasaws from the frontier settlements seems to have prevented those tribes from being involved in similar difficulties with the Cherokees.
The Commissioners may be instructed to transmit messages to the said tribes contain[ing] assurances of the continuance of the friendship of the United States, and that measures will soon be taken for extending a trade to them agreeably to the treaties of Hopewell. The Commissioners may also be directed to report a plan for the execution of the said treaties respecting trade.
But the case of the Creek nation is of the highest importance and requires an immediate decision. The cause of the hostilities between Georgia and the Creeks is stated to be a difference in Judgment concerning three treaties made between the said parties—To wit—at Augusta in 1783, at Galphinton in 1785, and at Shoulderbone in 1786. The State of Georgia assert, and the Creeks deny the validity of the said treaties.
Hence arises the indispensible necessity of having all the circumstances respecting the said treaties critically investigated by Commissioners of the United States, so that the further measures of Government may be formed on a full knowledge of the case.
In order that the investigation be conducted with the highest impartiality, it will be proper, in addition to the evidence of the documents in the public possession, that Georgia should be represented at this part of the proposed treaty with the Creek Nation.
It is however to be observed, in any issue of the enquiry, that it would be highly embarrassing to Georgia to relinquish that part of the lands, stated to have been ceded by the Creeks, lying between the Ogeeche and Oconee rivers; that State having surveyed and divided the same among certain descriptions of its

citizens who settled and planted thereon until dispossessed by the Indians.
In case, therefore, the issue of the investigation should be unfavourable to the claims of Georgia, the Commissioners should be instructed to use their best endeavours to negotiate with the Creeks, a solemn conveyance of the said lands to Georgia.
By the report of the Commissioners who were appointed under certain acts of the late Congress, by South Carolina and Georgia, it appears that they have agreed to meet the Creeks on the 15th of September ensuing. As it is with great difficulty the Indians are collected together at certain seasons of the year, it is important that the above occasion should be embraced, if possible, on the part of the present government, to form a treaty with the Creeks. As the pro[po]sed treaty is of great importance to the future tranquility of the State of Georgia, as well as of the United States, it has been thought proper that it should be conducted on the part of the general government, by Commissioners whose local situations may free them from the imputation of prejudice on this subject.
As it is necessary that certain principles should be fixed previously to forming instructions for the Commissioners; the following questions arising out of the foregoing communications, are stated by the President of the United States, and the advice of the Senate requested thereon.
1st
In the present state of affairs between North Carolina, and the United States, will it be proper to take any other measures for redressing the injuries of the Cherokees, than the one herein suggested?
2nd
Shall the Commissioners be instructed to pursue any other measures respecting the Chickasaws and Choctaws than those herein suggested?
3rd
If the Commissioners shall adjudge that the Creek nation was fully represented at the three treaties with Georgia, and that the cessions of land were obtained with the full understanding and free consent of the acknowledged proprietors, and that the said treaties ought to be considered as just and equitable: In this case shall the Commissioners be instructed to insist on a

formal renewal and confirmation thereof? And in case of a refusal, shall they be instructed to inform the Creeks that the arms of the union shall be employed to compel them to acknowledge the Justice of the said cessions?
4th
But if the Commissioners shall adjudge that the said treaties were formed with an inadequate or unauthorized representation of the Creek Nation, or that the treaties were held under circumstances of constraint or unfairness of any sort, so that the United States could not with Justice and dignity request or urge a confirmation thereof; In this case shall the Commissioners, considering the importance of the Oconee lands to Georgia, be instructed to use their highest exertions to obtain a cession of said lands? If so shall the Commissioners be instructed, if they cannot obtain the said cessions on better terms, to offer for the same, and for the further great object of attaching the Creeks to the Government of the United States, the following conditions.
1st A compensation in money or goods to the amount  Dollars, the said amount to be stipulated to be paid by Georgia, at the period which shall be fixed, or in failure thereof by the United States.
2nd A secure port on the Altamaha or St Marys rivers, or at any other place between the same as may be mutually agreed to by the Commissioners and the Creeks.
3rd Certain pecuniary considerations to some, and honorary military distinctions to other influential Chiefs, on their taking oaths of Allegiance to the United States.
4th A solemn guarrantee by the United States, to the Creeks, of their remaining territory, and to maintain the same if necessary by a line of military posts.
5th But if all offers should fail to induce the Creeks to make the desired cessions to Georgia, shall the Commissioners make it an ultimatum?
6th If the said cessions shall not be made an ultimatum, shall the Commissioners proceed and make a treaty, and include the disputed lands within the limits, which shall be assigned to the Creeks; If not, shall a temporary boundary be marked, making the Oconee the line, and the other parts of the treaty be concluded?

In this case shall a Secure port be stipulated, and the pecuniary, and honorary considerations granted?
In other general objects, shall the treaties formed at Hopewell, with the Cherokees, Chickasaws and Choctaws, be the basis of a treaty with the Creeks?
7th Shall the sum of twenty thousand Dollars appropriated to Indian expences and treaties, be wholly applied, if necessary, to a treaty with the Creeks? If not, what proportion?
